NUMBER 13-20-00437-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


     IN RE BENCHMARK FILING & SHELVING SYSTEMS, INC. AND
                      WILLIAM MORRIS


                         On Petition for Writ of Mandamus.


                                        ORDER
             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam

       Relators Benchmark Filing & Shelving Systems, Inc. and William Morris filed a

petition for writ of mandamus in the above referenced cause on October 23, 2020. The

relators contend that the trial court has abused its discretion by denying their motions for

protective orders and granting a motion to compel discovery in favor of real party in

interest, Susan Lucas.

       The Court requests that the real party in interest, Lucas, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for
writ of mandamus on or before the expiration of ten days from the date of this order. See

TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                    PER CURIAM

Delivered and filed the
26th day of October, 2020.




                                               2